DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether there is a single optical fibre portion arranged to contact each and every one of the elastic bodies (4-10) or there are multiple optical portions. Claim 16 which depends on claim 1 teaches “wherein two of said 
Claim 2 is unclear since it teaches “arranged on the same side of said proof mass with respect to a plane which is parallel to said main reference direction (Z).” It appears as if the elastic bodies are located on the sides and under/top surface of the proof mass according to Figure 3. It is unclear as to what “arranged on the same side” means within this claim. Examiner will interpret the claim to mean that the elastic bodies are located on a single plane, that being the Z plane.
Claims 3-15 and 17-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 8, 9, 11, 12, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett US 4893930.
As to claim 1, Garrett teaches “A vibration sensor comprising (Abstract): a supporting structure provided with a cavity (Figure 2, #53); a proof mass accommodated in said cavity (Figure 2, #52); a plurality of elastic bodies, each connecting said proof mass to said supporting structure along a corresponding connection axis (Figure 2, #50, #51 are elastic bodies. A simplified version can be seen in Figure 1, #13); an optical fibre portion arranged in contact with each elastic body and wound around the corresponding connection axis (Figure 2, #55), plurality of elastic bodies comprises two or more first elastic bodies which are spaced along said main reference direction (Z) and are arranged so that they are all caused to be simultaneously compressed along their corresponding connection axes (Column 3, lines 40-45) following a displacement of said proof mass in a first reference direction (X) perpendicular to said main reference direction (Z), and simultaneously stretched along their corresponding connection axes following a displacement of said proof mass in a direction opposite said first reference direction (The prior art does not depict the sensor within the claimed coordinate system. If the device in the prior art were to be oriented so that in Figure 2 the perspective is from the Y-axis leading into the page, the orientation of the device in Figure 2 would satisfy the claimed main reference direction and first reference direction).” Garrett does not explicitly teach “wherein said proof mass has an elongated shape according to a main reference direction (Z).
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have modified the shape of the mass. The difference between the mass in the prior art and the claimed invention is that the mass in the claimed invention is elongated. One of ordinary skill in the art could has altered the shape of the mass, a known element, as desired 

As best understood, in regards to claim 2, Garrett teaches “wherein said first elastic bodies are all arranged on the same side of said proof mass with respect to a plane which is parallel to said main reference direction (Z), is orthogonal to said first reference direction (X), and intersects said proof mass (Figure 2 if oriented so that the perspective is from the Y-axis leading into the page, the orientation of the device in Figure 2 would satisfy the claimed main reference direction and first reference direction).”

As to claim 3, Garrett teaches “wherein said first elastic bodies have their respective connection axes all lying on a common reference plane (Figure 2, the elastic bodies are all in the same reference plane).”

As to claim 4, Garrett teaches “wherein said first elastic bodies have the corresponding connection axes all lying on at least two different reference planes (Figure 2. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)).”

As to claim 6, Garrett teaches “wherein said plurality of elastic bodies comprises two or more second elastic bodies (Figure 2, #50 and #51) which are spaced along said main reference direction (Z) and are arranged so that they are all caused to be simultaneously compressed (Column 3, lines 40-45) along their corresponding connection axes following a displacement of said proof mass in a second reference direction (Y) perpendicular to said main reference direction (Z) and to said first reference direction (X), and simultaneously stretched along their corresponding connection axes following a displacement of said proof mass in a direction opposite said second reference direction (Figure 2 if oriented so that the perspective is from the Y-axis leading into the page, the orientation of the device in Figure 2 would satisfy the claimed main reference direction and first reference direction).”

As to claim 7, Garrett teaches “wherein said plurality of elastic bodies comprises two or more third elastic bodies (Figure 2, #50 and #51. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977)) which are spaced along said main reference direction (Z), and are arranged so that they are all caused to be simultaneously stretched along their corresponding connection axis following a displacement of said proof mass in said first reference direction (X), and simultaneously compressed (Column 3, lines 40-45)  along their corresponding connection axes following a displacement of said proof mass in a direction opposite said first reference direction (Figure 2 if oriented so that the perspective is from the Y-axis leading into the page, the orientation of the device in Figure 2 would satisfy the claimed main reference direction and first reference direction. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114).”
(Figure 2. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)).”

As to claim 9, Garrett teaches “wherein said first elastic bodies and said third elastic bodies are arranged in such a way that they are all compressed or all stretched following a corresponding rotation of said proof mass around said main reference direction (Z) (Figure 2; Column 3, lines 40-45; While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114).”

As to claim 11, Garrett teaches the elastic bodies (Figure 2, #50, #51) but is silent regarding “wherein said plurality of elastic bodies comprises a fifth elastic body arranged with the respective connection axis parallel to said main reference direction (Z).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have used additional elastic bodies to aid in controlling the movement of the mass. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

(Figure 2, #50 and #51) but is silent regarding “further comprising a plurality of said fifth elastic bodies, all arranged on the same side with respect to said proof mass according to said main reference direction (Z)”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have used additional elastic bodies to aid in controlling the movement of the mass. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

As to claim 13, Garrett teaches the elastic bodies (Figure 2, #50 and #51) but is silent regarding “wherein said plurality of elastic bodies comprises a sixth elastic body arranged opposite to said fourth elastic body with respect to said proof mass according to said main reference direction (Z).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have used additional elastic bodies to aid in controlling the movement of the mass. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

As to claim 14, Garrett teaches “wherein the optical fibre portions arranged in contact with each one of said first elastic bodies are connected to one another in such a way as to form a (Figure 2, #55 is an optical fiber on an elastic body. It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).”

As to claim 15, Garrett teaches “wherein each elastic body of said plurality of elastic bodies is made in a compliant material (Column 3, lines 40-45; Since the elastic bodies in the prior art can be compressed and stretched, they must be made of a compliant material).”


Claims 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett US 4893930 in view of Hobbs US 20060174709.
As to claim 5, Garrett is silent regarding a specific angle of the elastic bodies.
Hobbs teaches “wherein the connection axis of each one of said first elastic bodies forms an angle smaller than 45.degree. with said first reference direction (X) on a plane orthogonal with said main reference direction (Z) (Figure 3A, #311, #312 and #313 are angled elastic bodies).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have modified the Garrett device with the teachings of Hobbs since this orientation of elastic elements allows for the measurement of a mass in specific directions. 

(Figure 2. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)).” Garrett is silent regarding the 120 degree angles.
Hobbs teaches “and forms an angle of 120.degree. with respect to each of the other two planes (Figure 3A, #311, #312 and #313 are angled elastic bodies).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have modified the Garrett device with the teachings of Hobbs since this orientation of elastic elements allows for the measurement of a mass in specific directions. 




Allowable Subject Matter
	Claims 16-24 do not have any prior art rejections but are only rejected under 35 USC 112(b). If the 35 USC 112(b) can be overcome then claims 17-20 would in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863